DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                PEANUT ISLAND ENTERPRISES, INC.,
                           Appellant,

                                    v.

        CHANGING TIDES TRANSITIONAL LIVING, LLC, et al,
                          Appellee.

                              No. 4D19-3362

                         [September 24, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Scott    R.   Kerner,     Judge;   L.T.    Case    No.
502017CA010842XXXXMB.

    Larry M. Mesches of Mesches & Johnson, P.L., Palm Beach Gardens,
for appellant.

  Robert P. Summers and Jessica M. Vanvalkenburgh of Norman,
Melby & Schultz P.A., Stuart, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CJ., CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.